 


109 HR 4543 IH: To express the policy of the United States to ensure the divestiture of United States pension plans or thrift savings plans and mutual funds sold or distributed in the United States in any bank or financial institution that directly or through a subsidiary has outstanding loans to or financial activities in the Kingdom of Saudi Arabia or its instrumentalities, and for other purposes.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4543 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Ms. Ros-Lehtinen (for herself and Ms. Berkley) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Government Reform and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To express the policy of the United States to ensure the divestiture of United States pension plans or thrift savings plans and mutual funds sold or distributed in the United States in any bank or financial institution that directly or through a subsidiary has outstanding loans to or financial activities in the Kingdom of Saudi Arabia or its instrumentalities, and for other purposes. 
 
 
1.Findings Congress finds the following:
(1)The Kingdom of Saudi Arabia does not provide legal protection for freedom of religion because Salafi Islam is the official religion of the country. 
(2)The Mutawwa’in, or religious police, has engaged in the persecution of non-Muslims in Saudi Arabia, most recently in the late May 2005 detention of seven Christians whose private security and property were violated. 
(3)The annual Department of State Report on International Religious Freedom states that citizens of Saudi Arabia are denied the freedom to choose or change their religion. Specifically, conversion by a Muslim to another religion is considered apostasy, a crime punishable by death if the accused does not recant. 
(4)Sunni Muslims are discriminated against in government employment and higher education and there are still cases in textbooks and teachings of anti-Shi’a instruction.
(5)Individuals of the Hindu and Sikh faiths are considered under Sharia law to be polytheists and are therefore permitted in accidental death or injury compensation to be allowed only 1/16  of the amount a male Muslim receives in compensation in similar instances. 
(6)Saudi Arabia continues to prohibit non-Muslim clergy to enter the country and conduct religious services, which particularly affects religious believers such as Catholics and Orthodox Christians who require religious clergy and services regularly as part of their faith. 
(7)Many Christians in Saudi Arabia have been detained and deported for praying or for other practices relating to the expression of their faith. 
(8)Saudi Arabia law requires Saudi citizens to carry an Iqamas, or a legal resident identity card, which contains designation for Muslim and non-Muslim, which leads to discrimination by the police of non-Muslims. 
(9)The Government of Saudi Arabia continues to violate freedom of speech, as exhibited in the November 2003 case of Mansur al-Noqaidan who criticized the Saudi Government’s response to religious extremism in an editorial in The New York Times and was subsequently sentenced to lashings for incendiary comments.
(10)As compiled in an extensive report by Freedom House, it was found that Saudi Arabia’s General Presidency for Managing Research and Religious Fatwas disseminated through mosques in the United States Document No. 20, which states: It is not right for a Muslim to support the unbelievers, or to ask them to support him against his enemies, they are the enemy, do not trust them . . . Muslims should not be recruited into their Army, whether they are Arabs or non-Arabs, because the unbeliever is the enemy of the believer.. 
(11)In the same Freedom House report, it was discovered that the Saudi Embassy in Washington, D.C., through its Cultural Department, distributed fatwas against Muslims who are seeking to obtain United States citizenship, even if such individuals are stateless. As an example, Document No. 44 states: It is forbidden for a Muslim to become citizens of a country [such as the United States] governed by infidels, which exhibits a clear hatred and contempt for civil society and pluralism in the United States. 
(12)The Saudi Air Force, Foreign Ministry, and Embassy in Washington, D.C., have been used to propagate the aforementioned hate ideology and to facilitate religious extremism into the United States by spreading anti-pluralistic and anti-democratic ideologies. 
(13)Saudi Arabia is a country that practices religious apartheid and continuously subjugates its citizenry, both Muslim and non-Muslim, to a specific interpretation of Islam. Saudi Arabia is a country that, through its system of education and segregation, is a breeding pool for terrorists. Saudi Arabia is a country that exports through official government agencies both terrorists and its discriminatory values. Saudi Arabia is also a country that benefits from American money through intermediate companies which fund such activities. 
2.Statement of policy relating to divestiture from Saudi ArabiaIt shall be the policy of the United States to work to ensure that managers of United States Government pension plans or thrift savings plans, managers of pension plans maintained in the private sector by plan sponsors in the United States, and managers of mutual funds sold or distributed in the United States immediately initiate efforts to divest all investments of such plans or funds in any bank or financial institution that directly or through a subsidiary has outstanding loans to or financial activities in the Kingdom of Saudi Arabia or its instrumentalities. It shall further be the policy of the United States to ensure that assets from such divestitures are not to be invested in the stocks, securities, or other obligations of any entity that directly or through a subsidiary is engaged in financial activities in Saudi Arabia or its instrumentalities. 
3.Statement of policy relating to prohibition on future investment It shall be the policy of the United States to ensure that there is no future investment in any bank or financial institution that directly or through a subsidiary has outstanding loans to or financial activities in the Kingdom of Saudi Arabia or its instrumentalities. It shall further be the policy of the United States to ensure that no such assets are invested in the stocks, securities, or other obligations of any entity that directly or through a subsidiary is engaged in business with Saudi Arabia or its instrumentalities. 
4.Report 
(a)In generalNot later than 30 days after the date of the enactment of this Act, and every six months thereafter, the Secretary of the Treasury, in consultation with the Secretary of Commerce, shall submit to Congress a report on all investments sold, redeemed, divested, or withdrawn from the Kingdom of Saudi Arabia or its instrumentalities. 
(b)Information to be included in reportThe report required by subsection (a) shall contain the following information with respect to each investment described in such subsection: 
(1)The name or other identification of the entity. 
(2)The amount of the investment in the entity. 
(3)The progress made toward divestment. 
(4)Efforts by the Department of the Treasury and Department of Commerce to inform United States investors of policies articulated in sections 3 and 4 of this Act and the policies of the Kingdom of Saudi Arabia that this Act seeks to address. 
 
